PER CURIAM
Mother petitions for review because our earlier opinion, modifying the decree to increase father’s child support obligation from $100 to $150 per month per child, failed to specify the date from which the increased support payments should commence. 73 Or App 203, 698 P2d 491 (1985). We treat mother’s petition as one for reconsideration in this court, ORAP 10.10, and grant it.
Father’s child support payments of $150 per month per child are to begin on the date his March, 1984, payment was due. That is the first month after the hearing in the trial court.
Reconsideration allowed; former opinion modified; support payments of $150 per month per child ordered to begin on the date payments were due in March, 1984.